Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Note that there is an opening prosecution necessitated by a new reference cited by the applicant applied as prior art with the supplied IDS on 11/4/21 and the examiner has applied a new ground of rejection as follows. 

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.       

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4, 6-8, 10, 11-17 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Cote”; et al.(Cote) US 20090245743 A1, further in view of Rapp; David E. et al.(Rapp), US 7367823 B2, “Solheid” et al.,  US 20130287356 A1 cited by the applicant as prior art, and further in view of  “Cooke” et al., US 6738555 B1.
Regarding claims 1, Cote teaches a fiber optic cassette (see at least figs 10 and 1-17), comprising: 
a cassette body (i.e., 50) defining a front end, a rear end, and an enclosed interior (see at least figs 10 and 3-6); at least one signal entry/exit port at the front end of the cassette body (see fig. 3 and 10 and pa. 0052), the at least one signal entry/exit port defined by a fiber optic adapter 220 (see fig. 3 and 10 and pa. 0052).
Cote further teaches various optical components located in the enclosed interior of the cassette body (shown for example in at least fig. 3 such as optical splice holder 130 and guides 100/200.  And further Coted teaches that in a telecommunication system ‘data centers that provide large numbers of optical and electrical cable connections that join various types of network equipment’ (such as the cassette in fig. 3); and further include ‘splitters, combiners, multiplexers, switches and routers, fanout boxes and patch panels.  This network equipment is often installed within cabinets in 
equipment racks or frames.  Each piece of equipment typically provides one or 
more adapters where optical or electrical patch cables can be physically connected to the equipment.  
       However, Cote does not explicitly teach that multiple optical fibers extending past the crimp tube into the interior of the cassette body;  

Solheid teach a fiber optic cassette including multiple optical fibers extending past the crimp tube into the interior of the cassette body (see figs. 51 with optical cables 762 containing optical fibers with crimp tube shown in at least fig. 57 item 782 and pa. 0262 and 0270).
              Rapp teach fiber optic cassette with optical fibers terminated with fiber optic connectors with connectors attached to the front outer ends of the adapters an optical component located in the enclosed interior of the cassette body and configured to process a signal received from a fiber optic connector coupled to the fiber optic adapter; a crimp tube mounted to the front end of the cassette body (see last figs. 17-18 and col. 7, 2nd parag.; also see summary, col. 2, 3rd pa., and col. 4, last pa.). 
On the other hand, Cook taches an optical cable that includes a crimp tube mounted to the front end of the cassette body; and at least one fiber optic cable attached to the crimp tube, extending from the cassette and configured to carry the signal (at least pa. 0040, 0043) wherein the at least one fiber optic cable comprises: a jacket; a strength member crimped to the crimp tube; and optical fibers extending past nd paragraph). 
               Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Cot’s fiber optic cassette interconnection module by incorporating Solheid multiple optical fibers passing through the crimp tube, Rapp’s optical processing component(s) and providing crimp to fasten the optical fiber cable in the interior of the cassette through available well known techniques to provide relatively compact cassette system that can contain a relatively high density of telecommunication system components (pa. 00001), as these references are in the filed of the applicant’s endeavor.

The combinational teachings of Cote, Solheid, Rapp and Cooke, stated in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
With regard to claims 2-4, 6-8 and 10 Solheid further teaches wherein the at least one signal entry/exit port comprises: a first signal entry/exit port configured to relay a main wavelength; and a second signal entry/exit port configured to relay an express wavelength (see at least figs. 1-7, 26--73 and at least pa. optical signals input/output through connector/adaptor block pa. 0270, 0268, 0262, 0256; 0163-0171/0172  noting that the wavelength(s), including the main wavelength, is/are inherent in the optical signal entering and exiting the input/output port as there is one or more optical component such as optical filter, see parag. 0287-0289 that would alter the input wavelength). wherein the optical component is configured to combine the main wavelength and the express wavelength into a combination signal carried by the at least nd paragraph); wherein the fiber optic adapter comprises an LC adapter (at least pa. 0161). wherein the at least one fiber optic cable comprises a multiple optical fiber cable (see at least pa. 0292), though not explicitly stated the number to be 24 or 8 24 fiber cables, but there can be vast number of cable routing possibilities that may be used given the features of the fiber optic cassette see para. 0291) as being obvious limitation and see motivation as above.  

11. The fiber optic cassette of claim 1, wherein the optical component comprises a fiber optic splitter (see arguments presented in claim 1, with the splitter as an optical component).  
12. The fiber optic cassette of claim 1, wherein the optical component comprises a fiber optic filter (see arguments presented in claim 1, with the splitter as an optical component, and with regard to the optical component being an fiber optical filter being extremely conventional, i.e., see US 20120237173 A1, pa. 0059, if necessary the examiner takes official notice).  
13. The fiber optic cassette of claim 1, wherein the optical component comprises a multiplexer/demultiplexer (see arguments presented in claim 1, with the multiplexer/demultiplexer as an optical component).  
14. The fiber optic cassette of claim 1, wherein the fiber optic cassette is configured to be mounted in a stationary mount that “does not move relative to a chassis” (clearly shown in at least fig. 12-16).     
(clearly shown in at least fig. 12-16, such as not axially).  
16. The fiber optic cassette of claim 1, wherein the at least one signal entry/exit “port” is positioned adjacent the at least one fiber optic cable at the front end of the  cassette body (see at least fig. 10).
A portion of Fig. 10

    PNG
    media_image1.png
    178
    248
    media_image1.png
    Greyscale



17. The fiber optic cassette of claim 1, wherein the cassette defines a plurality of signal entry/exit ports at the front end of the cassette body and at least one port for receiving a pigtail adapter structure mounted to the front end of the cassette body, all of the signal entry/exit ports and the at least one pigtail adapter receiving port defining an identical configuration (shown in at least fig. 10, with regard to “defining the crimp tube” see the analogous arguments presented in rejection of claim 1; note that a pigtail mere defines an optical device such as an adapter that contains connecting optical fiber as being inherent as shown in at least fig. 10).

The combinational teachings of Cote, Solheid, Rapp and Cooke, stated in rejection of claim 1-4, 6-8 and 10, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  

 Regarding claims 24-25, Cote teaches a fiber optic cassette (see at least figs 10 and 1-17), comprising: 
a cassette body (i.e., 50) defining a front end, a rear end, and an enclosed interior (see at least figs 10 and 3-6); at least one signal entry/exit port at the front end of the cassette body (see fig. 3 and 10 and pa. 0052), the at least one signal entry/exit port defined by a fiber optic adapter 220 (see fig. 3 and 10 and pa. 0052).
Cote further teaches various optical components located in the enclosed interior of the cassette body (shown for example in at least fig. 3 such as optical splice holder 130 and guides 100/200.  And further Coted teaches that in a telecommunication system ‘data centers that provide large numbers of optical and electrical cable connections that join various types of network equipment’ (such as the cassette in fig. 3); and further include ‘splitters, combiners, multiplexers, switches and routers, fanout boxes and patch panels.  This network equipment is often installed within cabinets in 
equipment racks or frames.  Each piece of equipment typically provides one or 
more adapters where optical or electrical patch cables can be physically connected to the equipment.  
       However, Cote does not explicitly teach:  (see additionally with reference to above cited claims 2-4, 6-8 and 10):

 	 a crimp tube mounted to the front end of the cassette body; and at least one fiber optic cable attached to the crimp tube, extending from the cassette and configured to carry the signal processed by the optical component, wherein the at least one fiber optic cable comprises: a jacket; a strength member crimped to the crimp tube; and optical fibers extending past the crimp tube into the interior of the cassette body.   
Solheid teach a fiber optic cassette an optical component located in the enclosed interior of the cassette body and configured to process a signal received from a fiber optic connector coupled to the fiber optic adapter (see at least figs.78 -81 and parag. 0287-0290 and 0304).
              Rapp teach fiber optic cassette with optical fibers terminated with fiber optic connectors with connectors attached to the front outer ends of the adapters an optical component located in the enclosed interior of the cassette body and configured to process a signal received from a fiber optic connector coupled to the fiber optic adapter; a crimp tube mounted to the front end of the cassette body (see last figs. 17-18 and col. 7, 2nd parag.; also see summary, col. 2, 3rd pa., and col. 4, last pa.). 
On the other hand, Cook taches an optical cable that includes a crimp tube mounted to the front end of the cassette body; and at least one fiber optic cable attached to the crimp tube, extending from the cassette and configured to carry the signal (at least pa. 0040, 0043) wherein the at least one fiber optic cable comprises: a jacket; a strength member crimped to the crimp tube; and optical fibers extending past nd paragraph). 
               Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Cot’s fiber optic cassette interconnection module by incorporating Solheid’s optical component(s) in the cassette, Rapp’s optical processing component(s) and providing crimp to fasten the optical fiber cable in the interior of the cassette through available well known techniques to provide relatively compact cassette system that can contain a relatively high density of telecommunication system components (pa. 00001).
	Regarding claim 25,  with analogous motivation and arguments, as above, Solheid further teaches wherein the optical component is configured to combine the main wavelength and the express wavelength into a combination signal carried by the at least one fiber optic cable (see at least pa. 0162; wherein the multiplexer would carry combine the main wavelength and the express wavelength into a combination signal carried by the at least one fiber optic cable stated above fig, 1-5 and col. 6, 2nd paragraph).

Regarding claim 26, Cote teaches a fiber optic cassette (see at least figs 10 and 1-17), comprising: 
a cassette body (i.e., 50) defining a front end, a rear end, and an enclosed interior (see at least figs 10 and 3-6); at least one signal entry/exit port at the front end of the cassette body (see fig. 3 and 10 and pa. 0052), the at least one signal entry/exit port defined by a fiber optic adapter 220 (see fig. 3 and 10 and pa. 0052).
include ‘splitters, combiners, multiplexers, switches and routers, fanout boxes and patch panels.  This network equipment is often installed within cabinets in 
equipment racks or frames.  Each piece of equipment typically provides one or 
more adapters where optical or electrical patch cables can be physically connected to the equipment.  
       However, Cote does not explicitly teach (see additionally with reference to above cited claims 2-4, 6-8 and 10 rejections):
 that an optical component located in the enclosed interior of the cassette body and configured to process a signal received from a fiber optic connector coupled to the fiber optic adapter;
 	 a crimp tube mounted to the front end of the cassette body; and at least one fiber optic cable attached to the crimp tube, extending from the cassette and configured to carry the signal processed by the optical component, wherein the at least one fiber optic cable comprises: a jacket; a strength member crimped to the crimp tube; and optical fibers extending past the crimp tube into the interior of the cassette body.   
Solheid teach a fiber optic cassette including an optical component located in the enclosed interior of the cassette body and configured to process a signal received from 
              Rapp teach fiber optic cassette with optical fibers terminated with fiber optic connectors with connectors attached to the front outer ends of the adapters an optical component located in the enclosed interior of the cassette body and configured to process a signal received from a fiber optic connector coupled to the fiber optic adapter; a crimp tube mounted to the front end of the cassette body (see last figs. 17-18 and col. 7, 2nd parag.; also see summary, col. 2, 3rd pa., and col. 4, last pa.). 
On the other hand, Cook taches an optical cable that includes a crimp tube mounted to the front end of the cassette body; and at least one fiber optic cable attached to the crimp tube, extending from the cassette and configured to carry the signal (at least pa. 0040, 0043) wherein the at least one fiber optic cable comprises: a jacket; a strength member crimped to the crimp tube; and optical fibers extending past the crimp tube into the interior of the cassette body shown in fig, 1-5 and col. 6, 2nd paragraph). 
               Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Cot’s fiber optic cassette interconnection module by incorporating Solheid’s optical component(s) in the cassette having the optical component coupled to the connector which is coupled to the adaptor , Rapp’s optical processing component(s) and providing crimp to fasten the optical fiber cable in the interior of the cassette through available well known techniques to provide relatively compact cassette system that can contain a relatively high density of telecommunication system components (pa. 00001).

Response to Argument
Applicant's arguments filed on 11/4/2021 (7/29/2021), have been considered but are moot in view of the new ground(s) of rejection.  A new reference cited by the applicant applied herein by the examiner with a new ground of rejection are introduced as necessitated by amendments to above claims accordingly. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883